DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2022 and 11/5/2021 have been considered by the examiner.
Election/Restrictions
THE EXAMINER NOTES THAT THE APPLICANT DID NOT ELECT A SPECIES EVEN THOUGH REQUIERED TO DO SO asserting the species requirement did not apply to the elected group.  This is incorrect.  An election of species was required .  IN THE INTEREST OF COMPACT PROSECUTION THE EXAMINER HAS DECIDED TO PROCEED WITH EXAMINATION OF THE ELECTED CLAIMS.
THE EXAMINER NOTES THAT DEPSITE A REQUEST TO CORRECT MATTERS PERTAINING TO 112 REJECTIONS, NO SUCH CORRECTIONS WERE MADE.  ACCORDINGLY THE REJECTIONS BELOW ARE BROUGHT UNDER SECTION 112.
THE EXAMINER WILL BE REJOINING THE WITHDRAWN CLAIMS SINCE THE ONLY GROUND OF REJECTION ARE UNDER SECTION 112.  HOWEVER IN ORDER FOR THE RECORD TO BE COMPLETE A RESPONSE TO THE TRAVERSAL OF THE RESTRICTION FOR LACK OF UNITY IS BELOW SET FORTH. 
Applicant's election with traverse of Group I the reply filed on 7/6/2022 is acknowledged.  The examiner had presented several grounds to establish lack of unity.  Those grounds included the process not being specially adapted to make the product and also grounds set forth for NOT sharing a special technical feature (see paragraphs 4 and 5 of the restriction/lack of unity mailed 5/6/22)  Those grounds for lack of unity as recited in the restriction action are not explicitly traversed and are maintained.  
The traversal is on the ground(s) that the cited prior art does not teach the recited special technical feature to wit:
Applicant asserts DeShayes does not teach a salt of the hydroxy carboxylic acid.  This is not found persuasive because the reference teaches 10 hydroxy stearic acid is a salt (P2 L7-12)  the hydroxy stearic acid is preferably in the enantiomeric form (P 2 L15-25)  the salts include lithium, sodium, potassium, magnesium and calcium (P3 L5-23)
Applicant asserts Koizumi does not address the enantiomer.  However the alternative grounds of restriction/lack of unit were for a special technical feature of a hydroxy octadecanoic acid soap thickener which is taught by the cited reference.
Applicant asserts Weiss does not each a grease composition; however the special technical feature of Weiss was the (R) 10-hydroxyoctadeanoic acid which is taught by Weiss.
Applicant argues the CA reference cannot form grease; however, this reference was cited for a special technical feature of the (R) 10-hydroxy octadecanoic acid
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-23 were therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/6/2022
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
AS BELOW SET FORTH AND IN THE INTEREST OF COMPACT PROSECUTION THE EXAMINER WITHDRAWS THE LACK OF UNITY/RESTRICTION REQUIREMENT MAILED 5/6/2022 DUE TO THE REJECTIONS OF THE ELECTED GROUP BEING BROUGHT SOLELY UNDER SECTION 112.
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 5/6/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 2-11, 13, 15, 17-18 and 20-23 are rejected only under Section 112.  Claims 20-23 previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
THE EXAMINER WILL NOT ENTERTAIN NEW CLAIMS/INVENTIONS (I.E. ELECTION BY ORIGINAL PRESENTATION) UPON SUBMISSION OF AMENDED CLAIMS
Allowable Subject Matter
Claims 1, 12, 14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes:  WO 2017/178236 which while disclosing a composition comprising 12 hydroxy stearic acid or salt thereof and R 10 hydroxy stearic acid or salt thereof in overlapping ranges, the composition does not comprise the claimed range of oil and in fact teaches away from the instantly claimed range of oil as it is used for a materially different purpose and would not be suitable for said use with the instantly claimed range of oil (i.e. cosmetic vs. grease) and requires a materially different viscosity than the instant invention.  Similarly while US 4,802,999 teaches a grease with various hydroxy fatty acid salts it does not teach the instant enantiomer in the claimed range.  There being no motivation to select said enantiomer in the claimed range, the prior art does not teach or fairly suggest the claimed invention.  One of skill in the art at the time of filing the invention would not be motivated to alter the teachings of said references.  
	The prior art does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 13, 15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-9 and 17-18 are indefinite. These claims recite multiple ranges and “preferred” ranges and ranges “in particular”. As such the metes and bounds of the claimed ranges are not clearly defined.  See generally MPEP 2173.05 (c) where narrow and broad ranges in the same claim may render the claim indefinite.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Applicant should recite a proper Markush group.
Claims 2-9, 11, 13, 15, 17-18, and 20-23 use the language “preferably” and “in particular” making the metes and bounds of the claim indefinite as it is unclear whether these are limiting.
Applicant should review the claim language for “preferably” “such as” and multiple ranges and make the appropriate corrections.
Claims 20-22 recites:  “use of the lubricating grease” but does not recite how the “use” is conducted.  MPEP 2173.05(q) Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid." 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claims 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites “use” without further process steps.
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/ Primary Examiner, Art Unit 1771